Citation Nr: 1606199	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-28 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for human immunodeficiency virus (HIV) disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to February 1985. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on brokerage for the RO in Montgomery, Alabama. 

In a prior February 2014 decision, the Board denied entitlement to a disability rating in excess of 50 percent for bipolar disorder and granted entitlement to a total disability rating based on individual unemployability.  The claim for entitlement to an increased rating for HIV disease was remanded at that time.  The case has since been returned to the Board for appellate review. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim seeking an increased rating for HIV disease, currently evaluated as 30 percent disabling.  As noted in the February 2014 Board remand, the Veteran contends that his symptoms are more severe than the current disability rating reflects.  

First, previously, in February 2014, the Board remanded the issue to the AOJ, so that the Veteran would be afforded a new VA examination in order to determine the severity of his HIV.  In the June 2014 Supplemental Statement of the Case (SSOC), the AOJ indicated that the Veteran refused his VA examination scheduled for May 2014.  However, in statement received in June 2014, the Veteran indicated that he was uncomfortable seeing a non-VA physician and that he was not notified of any VA examination.  Notably, there is no indication in the record the Veteran was provided notice of any scheduled VA examination date. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

Additionally, the Veteran was last afforded a VA examination to assess the severity of his HIV disease in August 2005.  VA treatment records dated in May 2007 and November 2007 show that the Veteran had repeatedly complained of and sought treatment for "unintentional" weight loss.  Subsequent to the February 2014 Board remand, the Veteran submitted a July 2015 VA treatment report wherein it was noted that he was followed in medical oncology for HIV relates large B cell lymphoma and that he now is diagnosed with AIDS (Acquired Immunodeficiency Syndrome) due to symptomatic non-Hodgkin's lymphoma.  According to the January 2016 Appellate Brief, the Veteran's representative indicated that the statement should read "followed in medical oncology for HIV relate[d] large B cell lymphoma."  

Where the record does not adequately reveal the current state of the claimant's disability, the duty to assist requires a thorough and contemporaneous medical examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Therefore, in light of Stegall, supra, the appeal is remanded to the AOJ to ensure compliance with the Board's previous February 2014 remand instructions.  Accordingly, the AOJ should reschedule the Veteran for VA examination to assess his increased rating claim on appeal.

Finally, because the claim is being remanded, any updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records, dated since February 2014.

2.  Schedule the Veteran for an examination by an appropriate specialist to ascertain the nature and extent of his HIV disease.  The entire record must be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner should so indicate in the report.  The examiner should perform any tests or studies.  The examiner should indicate whether the Veteran's HIV disease is manifested by: 

(a) AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; 

(b) HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions; 

(c) refractory constitutional symptoms, diarrhea, and pathological weight loss; 

(d) AIDS-related opportunistic infection or neoplasm; 

(e) recurrent constitutional symptoms, intermittent diarrhea, and on approved mediation(s); or T4 cell count less than 200, Hairy Cell Leukoplakia, and/or Oral Candidiasis. 

The examiner should report clinical and laboratory findings of the symptomatology attributable to the Veteran's service-connected HIV disease.  

3.  Then readjudicate the Veteran's claim seeking an increased rating for HIV disease.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




